Citation Nr: 0123879	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to non-service-connected pension benefits.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to May 
1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2000 RO decision which denied entitlement to non-
service-connected pension benefits.  The veteran was notified 
of this decision in June 2000.  A notice of disagreement was 
received in June 2000.  The statement of the case was issued 
in July 2000, and a substantive appeal addressing this issue 
was received in September 2000.

The case was certified to the Board on January 30, 2001, and 
in May 2001 the Board received additional evidence and 
correspondence directly from the veteran.  This material is 
pertinent to the issue on appeal.  Although this evidence was 
received more than 90 days after the veteran received notice 
of case certification to the Board (38 C.F.R. § 20.1304), 
since the case must be remanded for other reasons, it is the 
judgment of the Board that the evidence should be initially 
reviewed by the RO.


REMAND

The veteran asserts that he is unable to work as a result of 
non-service-connected disabilities, and claims entitlement to 
non-service-connected pension benefits.  Among the 
requirements for VA non-service-connected pension is that a 
veteran be permanently and totally disabled from conditions 
not due to his own willful misconduct.  The legal criteria 
for this benefit are found in 38 U.S.C.A. §§ 1502, 1521 (West 
1991); and 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 
(2001). 

One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. § 4.15.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this 
test, the veteran must have the permanent loss of use of both 
hands or feet, or one hand and one foot, or the sight of both 
eyes, or be permanently helpless or permanently bedridden; or 
the veteran's permanent disabilities must be rated, singly or 
in combination, as 100 percent.  Another way for a veteran to 
be considered permanently and totally disabled for pension is 
to qualify under the "unemployability" test of 38 U.S.C.A. 
§ 1502(a) and 38 C.F.R. §§ 4.16, 4.17.  Brown, supra; Talley, 
supra.  A veteran may satisfy this test if he is individually 
unemployable, has one permanent disability ratable at 60 
percent or more or two or more disabilities where at least 
one is ratable at 40 percent plus sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The unemployability test may also be satisfied on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2), when a 
veteran who is basically eligible fails to meet the 
disability percentage requirements, but is found to be 
unemployable by reason of disabilities, age, occupational 
background, and other related factors. 

A VA psychiatric examination was performed in May 2000.  The 
Axis I diagnoses were bipolar disorder, alcohol abuse, and 
heroin abuse.  The global assessment of functioning (GAF) was 
60.  The examiner opined that the veteran was not capable of 
being gainfully employed.  In this regard, the Board notes 
that the veteran's substance abuse disorders are a willful 
misconduct condition and are not ratable for pension 
purposes.  38 C.F.R. § 3.301 (2001).  The RO should schedule 
the veteran for another VA psychiatric examination to 
determine the extent of disability due to any current 
psychiatric disorders other than substance abuse disorders, 
and to determine whether the veteran is unemployable as a 
result of non-substance abuse disorders. 

Moreover, by a statement dated in May 2001, the veteran 
reported current inpatient treatment at the Coatesville VA 
Medical Center.  Complete records of such treatment are not 
on file and should be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  Any ongoing 
medical records should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The RO is reminded of the need to evaluate all of the 
veteran's disabilities under the schedule of ratings.  In 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992), the Court 
held that "before a total and permanent disability rating can 
be awarded [for pension purposes], an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability."  When all the medical evidence is assembled, new 
rating examinations must be conducted in order that the 
adjudication may be a fully informed one.  See Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may 
include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  The 
general medical examination conducted in May 2000 is 
inadequate, in part, because the examiner did not have the 
veteran's past medical records.

In reviewing the examination reports, the RO must assure that 
the criteria in the appropriate rating code are addressed by 
the examiner.  "[I]f the [examination] report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes."  38 C.F.R. § 4.2 (1991); see Green, supra.  With 
respect to the veteran's disability of hepatitis C, the RO 
should consider both the old and the revised rating criteria 
pertaining to liver disorders.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1990).

The Board stresses that although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). Federal regulations provide, in pertinent part, as 
follows:

§ 3.655 Failure to report for Department 
of Veterans Affairs examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2001).

Finally, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act, Pub. 
L. No. 106-475, 114 Stat. 2096, which made several amendments 
to the law governing VA claims.  The RO should ensure that 
all required notification and development actions have been 
completed.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him since 1999.  The RO should 
directly contact all identified medical 
providers and obtain copies of all 
relevant medical records that are not 
already on file.  In particular, the RO 
should attempt to obtain VA medical 
records from the Coatesville VAMC dated 
from May 1, 2001 to the present.  The RO 
should also assure that all treatment 
reports, not already of record, from the 
VAMCs in DC, Martinsburg, Coatesville, 
Bath, Buffalo and Baltimore and records 
from the Hampton Domiciliary are obtained 
and placed in the claims folder.

3.  After the above development is 
completed, the veteran should undergo a 
VA psychiatric examination to evaluate 
all current psychiatric disabilities, 
exclusive of substance abuse.  The claims 
folder must be provided to and reviewed 
by the physician prior to the 
examination.  The physician should be 
provided a copy of the rating criteria 
for psychiatric disabilities, but he/she 
is not to provide a rating.  All 
indicated tests and studies should be 
accomplished.  

The examiner should be asked to:

I.  Determine, if possible, the 
extent of disability due to any 
current psychiatric disorders other 
than substance abuse.  (In this 
regard, all criteria in the rating 
schedule must be addressed so that 
the Board may assign the appropriate 
rating for the veteran's 
disability);

II.  Note the effect of any chronic 
psychiatric disabilities (exclusive 
of substance abuse) on the veteran's 
ability to be gainfully employed.  

III.  Set forth a current GAF score 
reflecting chronic psychiatric 
disabilities, exclusive of his 
substance abuse disorders.  An 
explanation of the score should be 
given.  

4.  The RO should schedule the veteran 
for a VA general medical examination in 
order to evaluate fully each of the 
veteran's non-service-connected 
disabilities.  The claims folder must be 
made available to the examiner for review 
prior to any examination.  Such 
examination should include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  If specialty examinations are 
indicated by the findings obtained, the 
examiner should order that all such 
examinations be performed.  If the 
veteran has disability of a joint, the 
examiner should indicate range of motion 
in degrees and any instability (indicate 
mild, moderate or severe).  For each 
affected joint, the examiner should 
determine whether there is (1) pain on 
use, including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  If so, this functional 
loss should be expressed in terms of 
additional loss of range of motion or 
ankylosis, if feasible.  All applicable 
diagnoses must be fully set forth.  The 
examiner should be asked to opine as to 
effect of the veteran's organic medical 
disabilities on his ability to be 
gainfully employed.  In this regard, the 
veteran's substance abuse is not for 
consideration.

In evaluating all disabilities of the 
veteran, the conditions to be considered 
should include, but not be limited to, 
the following:

I.  Nerve entrapment syndrome of the 
right foot
II.  Carpal tunnel syndrome of the 
right hand
III.  Chronic bronchitis
IV.  Atopic rhinitis
V.  Gallbladder disease
VI:  Post traumatic arthritis of the 
right ankle
VII:  Disability of the 
temporomandibular joint
VIII.  Prostate disability
IX.  Any chronic disability 
manifested by early clubbing of the 
fingers
X.  Deviated nasal septum
XI.  Right eye vision loss
XII.  Hepatitis C
XIII.  Any chronic skin disability
XIV.  Any chronic disability 
manifested by edema of the hands

5.  After ensuring that the foregoing 
development has been completed, the RO 
should review the claim for entitlement 
to non-service-connected pension 
benefits.  If the veteran fails to appear 
for any examination, the letter notifying 
him of the date and place of the 
examination and the address to which the 
letter was sent should be included in the 
claims folder.  In such case, the RO 
should address the provisions of 38 
C.F.R. § 3.655.  It is imperative that 
the RO assure, with regard to each 
diagnosed disability, that the examiner 
has addressed all rating criteria in the 
rating schedule so that a disability 
rating may be assigned in an objective 
manner.

6.  If the claim is denied, the veteran 
and his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  The 
Supplemental Statement of the case should 
address both the old and the revised 
rating criteria pertaining to liver 
disorders.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1990).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
		
		(Continued on Next Page)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




